DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Jay on 8/24/2022.

The application has been amended as follows: 
	Claim 1: A method for forming a multilayer coating film comprising the
following steps (1) to (4):
	(1) applying a base paint (X) to a substrate to form a base coating film, wherein a lightness L* value in an L*a*b* color space of the base coating film, based on light that is illuminated at an angle of 45 degrees with respect to the base coating film and that is received at an angle of 45 degrees deviated from the specular reflection light, is 60 to 99,
	(2) applying an effect pigment dispersion (Y) to the base coating film formed in step (1) to form an effect coating film with a thickness of 0.01 to 5 µm as a dry film thickness,
	(3) applying a clear paint (Z) to the effect coating film formed in step (2) to form a clear coating film, and
	(4) heating the uncured base coating film, the uncured effect coating film, and the uncured clear coating film formed in steps (1) to (3) to simultaneously cure these three coating films;
	wherein the effect pigment dispersion (Y) contains an aluminum flake pigment (A), light-scattering particles (B), a hydroxy-containing acrylic resin (C), and water.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 4 and 6-7 of the remarks filed 8/18/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method for forming a multilayer coating film including the steps of applying a base paint (X) to a substrate to form a base coating film, wherein a lightness L* value in an L*a*b color space of the base coating film, based on light that is illuminated at an angle of 45 degrees with respect to the base coating film and that is received at an angle of 45 degrees deviated from the specular reflection light, is 60 to 99, and heating the uncured base coating film, the uncured effect coating film, and the uncured clear coating film formed in steps (1) to (3) to simultaneously cure these three coating films as to the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713